IN THE SUPREME COURT OF THE STATE OF NEVADA


                MEI-GSR HOLDINGS, LLC, A NEVADA       No. 84143
                LIMITED LIABILITY COMPANY;
                GRAND SIERRA RESORT UNIT
                OWNERS ASSOCIATION, A NEVADA
                NON-PROFIT CORPORATION; GAGE
                VILLAGE COMMERICAL
                DEVELOPMENT, LLC, A NEVADA
                LIMITED LIABILITY COMPANY; AND
                AM-GSR HOLDINGS, LLC, A NEVADA              FILED
                LIMITED LIABILITY COMPANY,
                                   Appellants,              APR 1 8 2822
                              vs.                          ELIZABETH A. BROWN
                                                      CLERK ÇF SI "PREME COURT
                ALBERT THOMAS, INDIVIDUALLY;          BY
                                                             DEPUTY CLERK
                JANE DUNLAP, INDIVIDUALLY;
                JOHN DUNLAP, INDIVIDUALLY;
                BARRY HAY, INDIVIDUALLY; MARIE-
                ANNE ALEXANDER, AS TRUSTEE OF
                THE MARIE-ANNE ALEXANDER
                LIVING TRUST; MELISSA
                VAGUJHELYI; GEORGE
                VAGUJHELYI, AS TRUSTEES OF THE
                GEORGE VAGUJHELYI AND MELISSA
                VAGUJHELYI 2001 FAMILY TRUST
                AGREEMENT U/T/A APRIL 13, 2001;
                D'ARCY NUNN, INDIVIDUALLY;
                HENRY NUNN, INDIVIDUALLY;
                MADELYN VAN DER BOKKE,
                INDIVIDUALLY; LEE VAN DER
                BOKKE, INDIVIDUALLY; DONALD
                SCHREIFELS, INDIVIDUALLY;
                ROBERT R. PEDERSON,
                INDIVIDUALLY AND AS TRUSTEE OF
                THE PEDERSON 1990 TRUST; LOU
                ANN PEDERSON, INDIVIDUALLY
                AND AS TRUSTEE OF THE
                PEDERSON 1990 TRUST; LORI
                ORDOVER, INDIVIDUALLY; WILLIAM
SUPREME COURT
     OF
                A. HENDERSON, INDIVIDUALLY;
   NEVADA

(0) I947A
              CHRISTINE E. HENDERSON,
              INDIVIDUALLY; LOREN D. PARKER,
              INDIVIDUALLY; SUZANNE C.
              PARKER, INDIVIDUALLY; MICHAEL
              IZADY, INDIVIDUALLY; STEVEN
              TAKAKI, AS TRUSTEE OF THE
              STEVEN W. TAKAKI & FRANCES S.
              LEE REVOCABLE TRUSTEE
              AGREEMENT, UTD JANUARY 11,
              2000; FARAD TORABKHAN,
              INDIVIDUALLY; SAHAR TAVAKOL,
              INDIVIDUALLY; M&Y HOLDINGS,
              LLC; JL&YL HOLDINGS, LLC; SANDI
              RAINES, INDIVIDUALLY; R.
              RAGHURAM, AS TRUSTEE OF THE
              RAJ AND USHA RAGHURAM LIVING
              TRUST DATED APRIL 25, 2001; USHA
              RAGHURAM, AS TRUSTEE OF THE
              RAJ AND USHA RAGHURAM LIVING
              TRUST DATED APRIL 25, 2001; LORI
              K. TOKUTOMI, INDIVIDUALLY;
              GARRET TOM, AS TRUSTEE OF THE
              GARRET AND ANITA TOM TRUST,
              DATED 5/14/2006; ANITA TOM, AS
              TRUSTEE OF THE GARRET AND
              ANITA TOM TRUST, DATED 5/14/2006;
              RAMON FADRILAN, INDIVIDUALLY;
              FAYE FADRILAN, INDIVIDUALLY;
              PETER K. LEE; MONICA L. LEE, AS
              TRUSTEES OF THE LEE FAMILY 2002
              REVOCABLE TRUST; DOMINIC YIN,
              INDIVIDUALLY; ELIAS SHAMIEH,
              INDIVIDUALLY; JEFFREY QUINN,
              INDIVIDUALLY; BARBARA ROSE
              QUINN, INDIVIDUALLY; KENNETH
              RICHE, INDIVIDUALLY; MAXINE
              RICHE, INDWIDUALLY; NORMAN
              CHANDLER, INDIVIDUALLY;
              BENTON WAN, INDIVIDUALLY;
              TIMOTHY D. KAPLAN,
&MIME COURT
        OF
              INDIVIDUALLY; SILKSCAPE INC.;
     NEVADA


(0) I947A
                                          2
                  PETER CHENG, INDIVIDUALLY;
                  ELISA CHENG, INDIVIDUALLY; GREG
                  A. CAMERON, INDIVIDUALLY; TMI
                  PROPERTY GROUP, LLC; RICHARD
                  LUTZ, INDIVIDUALLY; SANDRA
                  LUTZ, INDIVIDUALLY; MARY A.
                  KOSSICK, INDIVIDUALLY; MELVIN
                  H. CHEAH, INDIVIDUALLY; DI SHEN,
                  INDIVIDUALLY; NADINE'S REAL
                  ESTATE INVESTMENTS, LLC; AJIT
                  GUPTA, INDIVIDUALLY; SEEMA
                  GUPTA, INDIVIDUALLY; FREDRICK
                  FISH, INDIVIDUALLY; LISA FISH,
                  INDIVIDUALLY; ROBERT A.
                  WILLIAMS, INDIWDUALLY;
                  JACQUELIN PHAM, AS MANAGER OF
                  CONDOTEL 1906, LLC; MAY ANNE
                  HOM, AS TRUSTEE OF THE MAY
                  ANNE HOM TRUST; MICHAEL
                  HURLEY, INDIVIDUALLY; DUANE
                  WINDHORST, TRUSTEE OF DUANE
                  WINDHORST TRUST U/A DTD.
                  01/15/2003 AND MARILYN
                  WINDHORST TRUST U/A DTD.
                  01/015/2003; MARILYN WINDHORST,
                  AS TRUSTEE OF DUANE
                  WINDHORST TRUST U/A DTD.
                  01/15/2003 AND MARILYN L.
                  WINDHORST TRUST U/A
                  DTD.01/15/2003; VINOD BHAN,
                  INDIVIDUALLY; ANNE BHAN,
                  INDIVIDUALLY; GUY P. BROWNE,
                  INDIVIDUALLY; GARTH A.
                  WILLIAMS, INDIVIDUALLY; PAMELA
                  Y. ARATANI, INDIVIDUALLY;
                  DARLEEN LINDGREN,
                  INDIVIDUALLY; LAVERNE ROBERTS,
                  INDIVIDUALLY; DOUG MECHAM,
                  INDIVIDUALLY; CHRISINE MECHAM,
                  INDIVIDUALLY; KWANG SOON SON,
Sumatra Caw       INDIVIDUALLY; SOO YEU MOON,
    OF
  NEVADA

(0) 190A .9.115
                                             3
                  INDIVIDUALLY; JOHNSON
                  AKINDODUNSE, INDIVIDUALLY;
                  IRENE WEISS, AS TRUSTEE OF THE
                  WEISS FAMILY TRUST; PRAVESH
                  CHOPRA, INDIVIDUALLY; TERRY
                  POPE, INDIVIDUALLY; NANCY POPE,
                  INDWIDUALLY; JAMES TAYLOR,
                  INDIVIDUALLY; RYAN TAYLOR,
                  INDIVIDUALLY; KI NAM CHOI,
                  INDIVIDUALLY; YOUNG JA CHOI,
                  INDIVIDUALLY; SANG DAE SOHN,
                  INDIVIDUALLY; KUK HYUN
                  (CONNIE) YOO, INDIVIDUALLY;
                  SANG SOON (MIKE) YOO,
                  INDIVIDUALLY; BRETT MENMUIR,
                  AS MANAGER OF CARRERA
                  PROPERTIES, LLC; WILLIAM MINER,
                  JR., INDIVIDUALLY; CHANH
                  TRUONG, INDIVIDUALLY;
                  ELIZABETH ANDERS MECUA,
                  INDIVIDUALLY; SHEPHERD
                  MOUNTAIN, LLC; ROBERT
                  BRUNNER, INDIVIDUALLY; AMY
                  BRUNNER, INDIVIDUALLY; JEFF
                  RIOPELLE, AS TRUSTEE OF THE
                  RIOPELLE FAMILY TRUST; PATRICIA
                  M. MOLL, INDIVIDUALLY; AND
                  DANIEL MOLL, INDIVIDUALLY,
                                      Respondents.

                                        ORDER DISMISSING APPEAL

                              This is an appeal from a series of orders granting motions for
                  instructions to the appointed receiver and various interlocutory orders.
                  Second Judicial District Court, Washoe County; Nancy M. Saitta, Judge.
                              Because it appeared that the notice of appeal was prematurely
                  filed, after the timely filing of tolling motions and before the resolution of
                  those motions, this court entered an order directing appellants to show
SUPREME COURT
      oF
    NEVADA


(0) 1947A Rte.)
                  cause why the appeal should not be dismissed for lack of jurisdiction.
                  Appellants have filed a motion for an extension of time of 60 days to respond
                  to the order to show cause. Appellants concede the notice of appeal was
                  prematurely filed for the reasons this court observed but ask this court for
                  the extension to permit the district court to consider its jurisdiction over the
                  pending motions and to revolve those motions. The motion is denied.
                              The rules of appellate procedure do not anticipate that parties
                  should file a premature notice of appeal or that a premature notice of appeal
                  should linger indefinitely on this court's docket while the parties and the
                  district court continue to resolve outstanding motions. NRAP 4(a)(6). This
                  court lacks jurisdiction. Appellants may file an appeal from a final
                  appealable order. This court
                              ORDERS this appeal DISMISSED.



                                                                                     ,   J.
                                                       Hardesty


                                                                                         J.
                                                       Stiglich



                                                       Herndon


                  cc:   Chief Judge, The Second Judicial District Court
                        Hon. Nancy M. Saitta, Senior Justice
                        Lewis Roca Rothgerber Christie LLP/Las Vegas
                        Meruelo Group LLC
                        Robertson, Johnson, Miller & Williamson
                        Lemons, Grundy & Eisenberg
SUPREME COURT           Washoe District Court Clerk
      OF
    NEVADA


4.0) 1947A 410.
                                                         5